DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       UMBERTO L. CISNEROS,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1832

                              [October 7, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502012CF013526.

   Umberto L. Cisneros, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH, and ARTAU, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.